Newburger, J.
In this proceeding the only question presented is whether debts due relator on open accounts for imported goods sold in original packages are taxable. It has been held that open accounts of a foreign corporation form a part of the working capital, and are, therefore, subject to taxation. See People ex rel. Armstrong Cork Co. v. Barker, 157 N. Y. 159; People ex rel. Crane Co. v. Feitner, 49 App. Div. 108. In another proceeding brought by this relator to review the assessment against it for the year 1903 the Court of Appeals (People ex rel. Burke v. Wells, 184 N. Y. 275) held that “Bills receivable, belonging to a foreign corporation maintaining an office within the state for the sale of its products which are imported into this country and sold in the original packages, are taxable as capital employed.” And Chief Judge Cullen, in delivering the opinion of the court, on page 277, further says: “ It is well settled that while imported goods are in the hands of the im*561porter in the original packages they are not subject to taxation by the state, nor can any tax be imposed upon their sale by way of a license tax or percentage on the price for which they may be sold. But though no tax can be imposed either on the goods themselves or their sale, we find no authority for the proposition that the proceeds of the sales have a similar immunity from taxation.” I am, therefore, of the opinion that the Court of Appeals intended to hold not only that bills receivable but open accounts were subject to taxation.
Writ dismissed.